20-788-cr (L)
     United States v. Mack, Ellison


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 23rd day of September, two thousand twenty-two.
 4
 5           PRESENT: ROBERT D. SACK,
 6                            RAYMOND J. LOHIER, JR.,
 7                            MYRNA PÉREZ,
 8                                    Circuit Judges.
 9           ------------------------------------------------------------------
10           UNITED STATES OF AMERICA,
11
12                           Appellee,
13
14                   v.                                                           No. 20-788-cr (L),
15                                                                                20-3881-cr (Con)
16           ALJERMIAH MACK, ANTHONY ELLISON,
17
18                            Defendants-Appellants. *
19           ------------------------------------------------------------------

     * The Clerk of Court is directed to amend the caption as set forth above.
 1
 2         FOR DEFENDANT-APPELLANT
 3         MACK:                                       JILLIAN S. HARRINGTON, Law
 4                                                     Office of Jillian S. Harrington,
 5                                                     Monroe Township, NJ
 6
 7         FOR DEFENDANT-APPELLANT
 8         ELLISON:                                    ANDREW M. ST. LAURENT,
 9                                                     Harris, St. Laurent & Wechsler
10                                                     LLP, New York, NY
11
12         FOR APPELLEE:                               MICHAEL D. LONGYEAR,
13                                                     Assistant United States
14                                                     Attorney (Jonathan Rebold,
15                                                     Karl Metzner, Assistant United
16                                                     States Attorneys, on the brief)
17                                                     for Damian Williams, United
18                                                     States Attorney for the
19                                                     Southern District of New York,
20                                                     New York, NY
21
22         Appeal from judgments of conviction entered in the United States District

23   Court for the Southern District of New York (Paul A. Engelmayer, Judge).

24         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

25   AND DECREED that the judgments of the District Court are AFFIRMED.

26         Aljermiah Mack and Anthony Ellison appeal from judgments of conviction

27   entered in the United States District Court for the Southern District of New York

28   (Engelmayer, J.). We assume the parties’ familiarity with the underlying facts


                                             2
 1   and the record of prior proceedings, to which we refer only as necessary to

 2   explain our decision to affirm.

 3         In 2019 Mack and Ellison were charged in a seven-count superseding

 4   indictment. Following a three-week jury trial, Ellison was convicted of

 5   participation in a racketeering conspiracy, in violation of 18 U.S.C. § 1962(d);

 6   kidnapping in aid of racketeering, in violation of 18 U.S.C. §§ 1959(a)(1) and 2;

 7   and maiming and assault with a dangerous weapon in aid of racketeering, in

 8   violation of 18 U.S.C. §§ 1959(a)(2), (a)(3), and 2. Mack was convicted of

 9   participation in a racketeering conspiracy, in violation of 18 U.S.C. § 1962(d), and

10   conspiracy to distribute narcotics, in violation of 21 U.S.C. §§ 846 and

11   841(b)(1)(A).

12         Mack and Ellison collectively raise several arguments in favor of vacating

13   their convictions, each of which we address in turn.

14         1. Sufficiency of the Evidence

15         At trial, the Government contended that Mack and Ellison were high-

16   ranking members of the Nine Trey Gangsta Bloods gang (“Nine Trey”) who

17   personally engaged in kidnapping, assaults, robberies, and shootings. The

18   Government also maintained that Mack sold drugs. Mack argues that there was

                                               3
 1   insufficient evidence to support his convictions. He claims that two

 2   Government witnesses—Daniel Hernandez and Kristian Cruz—“were liars” who

 3   cooperated with the Government and “should be deemed incredible as a matter

4    of law.” Mack Br. 33. Mack also insists that the Government failed to prove

5    that the relevant predicate acts were committed in furtherance of Nine Trey,

6    “rather than [drug] deals between two individuals that had nothing to do with

 7   the [gang],” id. at 40, or “[violence] in furtherance of a much smaller,

 8   independently-operating group of [gang] members,” id. at 24.

 9         “[W]e will uphold the judgments of conviction if any rational trier of fact

10   could have found the essential elements of the crime beyond a reasonable

11   doubt.” United States v. Coplan, 703 F.3d 46, 62 (2d Cir. 2012) (quotation marks

12   omitted). With regard to Hernandez’s and Cruz’s testimony, we “defer to the

13   jury’s assessment of witness credibility,” including as to witnesses who “testified

14   pursuant to cooperation agreements with the Government.” United States v.

15   Glenn, 312 F.3d 58, 64 (2d Cir. 2002). As for whether Mack’s predicate acts were

16   committed in furtherance of Nine Trey, the jury considered evidence of his

17   criminal activities and membership in Nine Trey, including the testimony of

18   Hernandez and Cruz, social media messages and photographs, and recorded

                                               4
 1   calls between Mack, Cruz, and other members of the alleged conspiracy.

 2   Viewed “in the light most favorable to the government,” this—among other

 3   evidence—is sufficient to show that the relevant predicate acts were committed

 4   in furtherance of Nine Trey. Coplan, 703 F.3d at 62 (quotation marks omitted).

 5            2. District Court and Government Comments to the Jury

 6            Mack next argues that his fair trial and due process rights were violated as

 7   a result of improper comments made by the District Court and the Government.

 8   We reject Mack’s argument as to both comments.

 9            While instructing the jury, the District Court explained that it would list

10   the charges out of order and “start with a very straightforward charge.” App’x

11   2040. Because there was no objection to the District Court’s comment at trial, we

12   review for plain error. See United States v. Miller, 954 F.3d 551, 557–58 (2d Cir.

13   2020).

14            The context in which this comment was made matters. While instructing

15   the jury, the District Court added that it was “not suggesting” that the order in

16   which it addressed the charges was “necessarily the best way for [the jury] to do

17   [it].” App’x 2040. Instead, the District Court clarified, the order was “simply

18   the best way [it] could think of to simplify the task of describing many different

                                                 5
 1   crimes that [were] similar in some respects and different in others.” App’x 2040.

 2   The District Court then described the narcotics charge before the racketeering

 3   charge, the latter of which it characterized as “the longest” and “most

 4   complicated charge.” App’x 2056. Viewed in this context, we cannot say that

 5   the District Court’s comment was so prejudicial or affected “the fairness,

6    integrity or public reputation of judicial proceedings” as to constitute plain error.

 7   Miller, 954 F.3d at 557–58 (quotation marks omitted).

 8         Second, during rebuttal summation, the Government said that defense

 9   counsel had “no choice” but to “argue that the cooperators, all of them, are

10   lying.” App’x 1990. Defense counsel objected to the comment and was

11   overruled. See App’x 1990. Comments by the Government in summation “do

12   not amount to a denial of due process unless they constitute egregious

13   misconduct.” United States v. Shareef, 190 F.3d 71, 78 (2d Cir. 1999) (quotation

14   marks omitted).

15         We reject Mack’s challenge to the Government’s rebuttal summation.

16   Defense counsel made extensive statements impugning the credibility of the

17   Government’s witnesses. The Government’s comments in rebuttal were

18   “legitimate responses to counsel’s arguments that [Mack] had, in essence, been

                                               6
 1   framed by the cooperating witnesses and the government.” United States v.

 2   Rivera, 971 F.2d 876, 883 (2d Cir. 1992). We identify no misconduct in the

 3   rebuttal summation.

 4         3. Recalling Hernandez as a Witness

 5         Ellison argues that the District Court violated his Sixth Amendment rights

 6   by prohibiting him from recalling Hernandez as a witness and offering a

 7   videotape of a prior interview that Hernandez gave “as evidence of a prior

 8   inconsistent statement.” App’x 1343. District courts have “broad discretion in

9    controlling the scope and extent of cross-examination and may impose

10   reasonable limits on cross-examination to protect against, e.g., harassment,

11   prejudice, confusion, and waste.” United States v. Sampson, 898 F.3d 287, 308

12   (2d Cir. 2018) (quotation marks omitted). Here, Hernandez testified on direct

13   examination that he had lied during the prior interview, was already cross-

14   examined about that interview, a transcript of the interview was used to refresh

15   his recollection regarding inconsistent statements he made, and defense counsel

16   mentioned those prior inconsistent statements during summation. Ellison’s

17   only stated reason to recall Hernandez was that defense counsel had difficulty

18   editing the videotape in time to play it for the jury. We agree with the District

                                              7
 1   Court that this was “not a good reason” to recall the witness. App’x 1346. In

 2   any event, the District Court did not abuse its discretion in “impos[ing]

 3   reasonable limits” to exclude “repetitive or only marginally relevant” testimony

 4   from Hernandez. Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986). 1

 5         4. Limiting Cross-Examination of Ramirez

 6         Ellison next argues that the District Court violated his Sixth Amendment

 7   rights by limiting the cross-examination of Jazlyn Ramirez, who testified about

8    Ellison’s criminal conduct. As discussed above, district courts have “broad

 9   discretion in controlling the scope and extent of cross-examination.” Sampson,

10   898 F.3d at 308. Here, defense counsel was precluded from asking one question

11   about whether Ramirez sought attorney-client privileged information from

12   Ellison as an agent of the Government. Because nothing in Ramirez’s testimony

13   suggested that she sought privileged information from Ellison, and the question

14   lacked any factual predicate, the District Court did not abuse its discretion in

15   precluding the question as a “reasonable limit[] on cross-examination.” Id.




     1 Ellison also moved for this Court to take judicial notice of the prior interview. Dkt.
     No. 149. We now GRANT his motion, but for the reasons explained, find that the
     supplemented record does not affect our conclusion that there was no abuse of
     discretion in prohibiting Ellison from recalling Hernandez as a witness.
                                                  8
 1         5. Coconspirator Statements

 2         Ellison also claims that the District Court improperly permitted

 3   Hernandez to testify about a conversation he had with another Nine Trey

 4   member, “Gunz,” regarding an assault committed by Ellison. Federal Rule of

 5   Evidence 801(d)(2)(E) provides that a statement “is not hearsay” if it is “offered

 6   against an opposing party” and “was made by the party’s coconspirator during

 7   and in furtherance of the conspiracy.” Ellison principally contends that Gunz’s

 8   statements were inadmissible hearsay because Ellison and Gunz were not in fact

 9   coconspirators, but rather members of warring factions. See Ellison Br. 68–69.

10         “[W]e have recognized that [s]tatements between coconspirators which

11   provide reassurance, serve to maintain trust and cohesiveness among them, or

12   inform each other of the current status of the conspiracy, further the ends of [a]

13   conspiracy.” United States v. Gupta, 747 F.3d 111, 124 (2d Cir. 2014) (quotation

14   marks omitted). This remains true even when there are factions within a

15   broader conspiracy—“[r]ivalry and dissension, however violent, do not

16   necessarily signify dissolution of a conspiracy.” United States v. Amato, 15 F.3d

17   230, 234 (2d Cir. 1994). Indeed, “[a]n internal dispute among members of a

18   conspiracy can itself be compelling evidence that the conspiracy is ongoing and

                                              9
 1   that the rivals are members of it.” Id. Here, the jury heard evidence that

 2   although “the gang was broken up and divided into four pieces, . . . we’re all

3    part of the same gang, but we’re all attacking each other at the same time.”

4    App’x 793. The District Court did not abuse its discretion in admitting Gunz’s

5    statements to Hernandez on the ground that Gunz, Hernandez, and Ellison were

6    all members of the Nine Trey enterprise at the time the statements were made,

7    and the statements were in furtherance of the single conspiracy because they

 8   kept Hernandez informed about “the current status of the conspiracy.” Gupta,

 9   747 F.3d at 124.

10         6. Ineffective Assistance of Counsel

11         Finally, both Mack and Ellison argue that they received ineffective

12   assistance of counsel. “[I]n most cases a motion brought under § 2255 is

13   preferable to direct appeal for deciding claims of ineffective assistance” because

14   on direct appeal the trial record is “not developed precisely for the object of

15   litigating or preserving the claim and thus often incomplete or inadequate for

16   this purpose.” Massaro v. United States, 538 U.S. 500, 504–05 (2003). We

17   decline to address the ineffective assistance claims on direct appeal and defer

18   consideration to any future petition for a writ of habeas corpus filed pursuant to

                                              10
1   28 U.S.C. § 2255.

2         We have considered Mack’s and Ellison’s remaining arguments and

3   conclude that they are without merit. For the foregoing reasons, the judgments

4   of conviction are AFFIRMED.

5                                       FOR THE COURT:
6                                       Catherine O’Hagan Wolfe, Clerk of Court




                                          11